Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, including claims 1-9, and 17, in the reply filed on January 20, 2022 is acknowledged.  The traversal is on the ground(s) that a first embodiment is shown in FIGS. 3A-3B, a second embodiment is shown in FIGS. 8A-8B, a third embodiment is shown in FIGS. 9A-9B, and a fourth embodiment is shown in FIG. 10, wherein each of the pending independent claims are generic with respect to these four embodiments.  This is found persuasive.  The requirement is now withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Barker (US 2014/0242930) discloses a base station antenna (see at least figure 1), comprising: a first radio frequency ("RF") port S1; a second RF port S2; a first array of radiating elements 114 that is coupled to the first RF port S1; a second array of radiating elements 124 that is configured to operate in a frequency range, the second array of radiating elements 124 coupled to the second RF port S2; wherein a first of the radiating elements in the first array of radiating elements 114 comprises a first shared radiating element 1138-11311 that operates as part of the second array of radiating elements 124.
Lee (US 2014/0225792) discloses a base station antenna (see at least figure 5), comprising: a first radio frequency ("RF") port (see input of phase shifter 506; paragraph [0025]); a second RF port (see input of phase shifter 504; paragraph [0025]); a first array of radiating elements 502 that is coupled to the first RF port; a second array of radiating elements 500 that is configured to operate in a frequency range, the second array of radiating elements 500 coupled to the second RF port via a phase shifter 504; 
Regarding independent claim 1, dependent claims 2-9, and 17, the prior art of record fail to disclose a second array of radiating elements that is configured to operate in a frequency range that includes a first sub-band and a second sub-band, the second array of radiating elements coupled to the second RF port; wherein a first of the radiating elements in the first array of radiating elements comprises a first shared radiating element that operates as part of the second array of radiating elements when the second array of radiating elements operates in the first sub-band and which does not operate as part of the second array of radiating elements when the second array of radiating elements operates in the second sub-band.
Regarding independent claim 10, dependent claims 11-16, the prior art of record fail to disclose a second column of radiating elements that comprises at least a portion of a second array of radiating elements that is configured to operate in a frequency range that includes a first sub-band and a second sub-band, the second array of radiating elements coupled to the second RF port via the phase shifter assembly; wherein a first output of the phase shifter assembly is only coupled to one or more of the radiating elements in the second column of radiating elements for RF signals in the second sub- band, and wherein the first output of the phase shifter assembly is coupled to one or more of the radiating elements in the first column of radiating elements for RF signals in the first sub-band.
Regarding independent claim 18, dependent claims 19-22, the prior art of record fail to disclose a third set of at least one radiating element that is selectively coupled to the RF port; wherein the first set of radiating elements and the second set of at least one radiating element are coupled to the RF port and the third set of at least one radiating element is not coupled to the RF port for RF signals in a second frequency sub-band, and at least the first set of radiating elements and the third set of at least one radiating element are coupled to the RF port for RF signals in a first frequency sub-band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646